Title: To Benjamin Franklin from André de Tronquoy, 22 December 1784
From: Tronquoy, André de
To: Franklin, Benjamin


				
					paris le 22 Xbre. 1784
				
				M. de tronquoy président tresorier de france, logé hotel de la paix rue de richelieu a paris, a l’honneur d’assurer de Son réspect

Monsieur de francklin Ministre plenipotentiaire des etats unis de l’amerique Septentrionale. Il le prie de vouloir bien luy indiquer jour et heure, ou il pourra Se transporter chés Monsieur de francklin, pour y conférer avec luy, d’affaires qui intéressent personnellement Monsieur de francklin. La france en général et M. de tronquoy en particulier Se féliciteront toujours, de ce qu’il pourra arriver d’heureux au ministre plenipotentiaire des etats unis de l’amerique Septentrionale.
			